Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 3/24/21.
Claims 1-22 are pending.
Claims 1-22 are allowed.

Drawings
The drawings were received on 6/1/21.  These drawings are acceptable.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, processing the received inputs with the processor to determine if it is feasible to programmatically generate the lookup table so that an error tolerance is satisfied given the breakpoint positions; where it is determined that it is not feasible to programmatically generate the lookup table, generating with the processor an output indication that it is not feasible to programmatically generate the lookup table; and where it is determined that it is feasible to programmatically generate the lookup table, programmatically generating the lookup table with the processor as substantially recited in independent claims 1, 16 and 22; further fail to teach processing the received input with the processor to determine if it 1s feasible to programmatically generate the lookup table so that an error tolerance is satisfied; determining with the processor that it is not feasible to programmatically generate the lookup table so that the error tolerance is satisfied and generating with the processor an output indication that it is not feasible to programmatically generate the lookup table so that the error tolerance is satisfied; and outputting on an output device at least one suggestion for modifying one of the breakpoint positions or the error tolerance as substantially recited in independent claims 6 and 20; further fail to teach generating a user interface on an output device that depicts the approximation error values relative to an error tolerance, the user interface including at least one activatable user interface element; in response to activation of one of the at least one activatable user interface element, making a corresponding modification for the lookup table; and programmatically generating the lookup table with the processor based on the modification as substantially recited in independent claims 9 and 21; further fail to teach (c) determining for each test point in the sequence of test points ranging from the first test point to the last test point in the interval between the current breakpoint and a next breakpoint in the sequence a sum of the each data value and the error value for the data value; (d) determining a minimum of the sums for the interval; (e) determining a table value for the current breakpoint to be a value between the maximum of the differences and a minimum of the sums; and (f) programmatically generating the lookup table having the determined table value for the current breakpoint as substantially recited in independent claim 12; and further fail to teach processing the additional data points with the processor to determine which breakpoints warrant modification of the table values and to determine updated table values for the determined breakpoints; and updating the lookup table with the processor to include the determined updated table values as substantially recited in independent claim 15.
	The closest cited prior art, Aberg (US 2003/0018953) teaches a method for generating a lookup table.  However, Aberg (US 2003/0018953) fails to teach processing the received inputs with the processor to determine if it is feasible to programmatically generate the lookup table so that an error tolerance is satisfied given the breakpoint positions; where it is determined that it is not feasible to programmatically generate the lookup table, generating with the processor an output indication that it is not feasible to programmatically generate the lookup table; and where it is determined that it is feasible to programmatically generate the lookup table, programmatically generating the lookup table with the processor as substantially recited in independent claims 1, 16 and 22; further fail to teach processing the received input with the processor to determine if it 1s feasible to programmatically generate the lookup table so that an error tolerance is satisfied; determining with the processor that it is not feasible to programmatically generate the lookup table so that the error tolerance is satisfied and generating with the processor an output indication that it is not feasible to programmatically generate the lookup table so that the error tolerance is satisfied; and outputting on an output device at least one suggestion for modifying one of the breakpoint positions or the error tolerance as substantially recited in independent claims 6 and 20; further fail to teach generating a user interface on an output device that depicts the approximation error values relative to an error tolerance, the user interface including at least one activatable user interface element; in response to activation of one of the at least one activatable user interface element, making a corresponding modification for the lookup table; and programmatically generating the lookup table with the processor based on the modification as substantially recited in independent claims 9 and 21; further fail to teach (c) determining for each test point in the sequence of test points ranging from the first test point to the last test point in the interval between the current breakpoint and a next breakpoint in the sequence a sum of the each data value and the error value for the data value; (d) determining a minimum of the sums for the interval; (e) determining a table value for the current breakpoint to be a value between the maximum of the differences and a minimum of the sums; and (f) programmatically generating the lookup table having the determined table value for the current breakpoint as substantially recited in independent claim 12; and further fail to teach processing the additional data points with the processor to determine which breakpoints warrant modification of the table values and to determine updated table values for the determined breakpoints; and updating the lookup table with the processor to include the determined updated table values as substantially recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196